Citation Nr: 9921037	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-40 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 
1991) for vision problems and disfigurement of the arms, face and 
head.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to August 1944.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  
The case was subsequently transferred to the RO in Muskogee, 
Oklahoma because the veteran lived in Oklahoma. 


FINDING OF FACT

The claim of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for vision problems and disfigurement of the arms, face 
and head is not supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for vision problems and disfigurement of the arms, face 
and head is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking VA disability compensation pursuant to 
38 U.S.C.A. § 1151.  He contends that he incurred additional 
disabilities as a result of treatment received at the VA Medical 
Center (VAMC) in Wichita, Kansas.  He asserts that a nurse, under 
the supervision of a dermatologist, sprayed him with liquid 
nitrogen and that the spray got on his skin and in his eyes and 
caused him to develop vision problems and that the spray 
disfigured his arms, face and head.

The legal question to be answered initially is whether the 
veteran has presented evidence of a well-grounded claim on this 
issue; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and there 
is no duty to assist him further in the development of the claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that his claim is not well grounded.

Factual Background

VA outpatient treatment records show that the veteran was seen by 
a dermatology consultant at the Wichita VAMC in November 1995.  
The treatment records indicate that he had complaints concerning 
the treatment he received.  Specifically, he complained that he 
had been sprayed with liquid nitrogen and developed subsequent 
eye and skin problems as a result.  He was seen by a VA 
ophthalmologist in December 1995. 

Photographs were apparently submitted by the veteran's 
representative in January 1996.  These photographs were reported 
to have been taken immediately after his VA treatment in November 
1995.  However, in a March 1996 written statement, the veteran 
requested a copy of his complete claims file and also requested 
the return of all pictures and evidence submitted by his 
representative.  Nevertheless, photographs of the veteran are of 
record.

A November 1995 statement from the Chief of Staff at the Wichita 
VAMC reports that, on December 5, 1994 [sic], the veteran saw a 
dermatology consultant who noted from her examination that he had 
several subcutaneous fatty nodules on the trunk and arms, and he 
had keratotic papules on the dorsa of both hands and also on his 
face.  The consultant's impression was lipomata, hereditary; 
Dercum's disease; and actinic keratoses.  Her plan was to use 
liquid nitrogen to the keratotic lesions and she discussed the 
future removal of the lipomata.  It was reported that a spray 
bottle arrangement of liquid nitrogen was used freezing the 
actinic keratoses.  It was further noted that the veteran alleged 
that due precautions were not used in shielding his eyes when a 
keratotic lesion on the right temple area was sprayed and that 
some of the spray got in his eyes and he had not seen clearly 
since.  It was also reported that the veteran complained that his 
right hand and temple area were still somewhat swollen.  The 
Chief of Staff stated that his assessment was that there had been 
proper care and treatment of dermatologic lesions on photoage 
skin of the hands, forearms, and face by use of liquid nitrogen 
spray.  The veteran was referred to a VA ophthalmologist for 
evaluation of his eyes.  

An addendum, dated in early December 1995, to the Chief of 
Staff's memorandum noted that the Chief of Staff had spoken with 
the dermatology consultant who treated the veteran and that she 
indicated that neither she nor her nurse ever sprayed liquid 
nitrogen around the face.  The Chief of Staff indicated that, 
clinically, he did not believe any harm had occurred to the 
veteran's eyes because the consultant and her nurse both 
maintained they never spray around the face.

Another memorandum from the Chief of Staff, dated in mid December 
1995, indicates that he had completed his investigation of the 
veteran's complaint of alleged injury received while being 
treated at the Wichita VAMC.  He noted that the VA 
ophthalmologist had provided a thorough medical examination of 
the veteran's eyes and the diagnoses were left exotropia, reduced 
visual acuity, and ptosis of each eye, all due to unestablished 
causes, and myopia and astigmatism of the left eye.  The Chief of 
Staff stated that the veteran had several eye problems, most 
noted being the exotropia of the left eye.  He also stated that 
the diagnoses mentioned by the ophthalmologist were all 
longstanding eye problems and none of them was caused by the 
spraying of liquid nitrogen in or around his eyes.  The Chief of 
Staff's final diagnosis was that the veteran had several chronic 
eye conditions as mentioned, but there was no evidence of any 
residual problem from the incidents of treatment of his actinic 
keratosis by cryotherapy. 

A January 1996 letter from Rodney D. Hamblin, O.D., indicates 
that the veteran underwent an eye examination by Dr. Hamblin and 
discusses the findings of the examination.  Dr. Hamblin concluded 
that "[t]he accident with the liquid nitro does not appear to 
have caused permanent damage to the tissue of your eyes although 
this could have been a disaster".

A March 1996 letter from Dr. Hamblin stated that, in the last 
paragraph of his letter of January 1996 when using the work 
disaster, he was saying that this type of accident could have led 
to blindness.  He further stated that many chemicals when 
introduced to the delicate tissue of the cornea will either 
permanently cloud the cornea or leave scarring to the point that 
interferes with the normal light transmission and therefore 
vision was interrupted.  However, he stated that that veteran was 
fortunate in that his corneas did not exhibit these conditions.  
Dr. Hamblin stated he did not think anyone could say 
unequivocally that the veteran was not affected by the accident 
but, as he said in his January 1996 letter, it could have been a 
disaster.  Dr. Hamblin further noted that, in his opinion, the 
veteran's decrease of visual acuity in the right eye was due to a 
beginning cataract situation.  If the veteran could have an 
ophthalmic surgeon say that the cataract was not causing the 
decrease in vision, there might be an assumption that the 
accident contributed to the decreased level.  The cornea however 
was clear.      

At a personal hearing held at the RO in July 1996, the veteran 
and his wife testified concerning the veteran's claim.  The 
veteran stated that he had constant vision and skin problems that 
he attributed to being sprayed with liquid nitrogen during his 
treatment at the Wichita VAMC in November 1995.  He said that, 
although he was not informed of any possible side affects and 
never signed a consent form prior to the treatment being 
performed, he was sprayed all over his hands, the side of his 
face, the top of his head, and even in his eyes.  He asserted 
that this spraying had caused him to experience various problems.  
He also testified that he did not consider it appropriate that 
the Chief of Staff had met in consultation with the dermatology 
consultant without his knowledge and without his presence.  He 
further expressed reservations about the VA ophthalmologist who 
had examined him, and testified that he wanted compensation for 
the wrongdoing of the doctor and staff at the Wichita VAMC.  His 
wife testified that the Chief of Staff at the Wichita VAMC had 
not examined the veteran.  

The report of a VA visual examination in March 1997 notes that 
the veteran reported having been exposed to liquid nitrogen in 
both his eyes in 1995 and having subsequent pain and burning in 
the eyes.  The examiner diagnosed various problems with the 
veteran's eyes, including bilateral cataracts.  The examiner 
stated that he believed the veteran may have had transient 
effects of the nitrogen therapy, but not any permanent 
disabilities due to therapy.  

Private treatment records show the veteran had a cancerous tumor 
removed from his throat in 1997.  However, nothing in these 
medical records show any relationship between any problem the 
veteran had and the VA treatment he received in 1995.

Analysis

In March 1996, the RO denied the veteran's claim under 38 
U.S.C.A. § 1151 because it was determined that the medical 
evidence did not show he had any additional disability resulting 
from his VA treatment.  Prior to this determination by the RO, 
the United States Supreme Court in Brown v. Gardner, 115 S. Ct. 
552 (1994), affirmed a decision of the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims) that had invalidated the provisions of 38 C.F.R. 
§ 3.358(c)(3) as in violation of the statutory rights granted to 
veterans by Congress under 38 U.S.C.A. § 1151.  The Supreme Court 
held that VA was not authorized by 38 U.S.C.A. § 1151 to exclude 
from compensation the "contemplated or foreseeable" results of 
non-negligent medical treatment, as then permitted by 38 C.F.R. § 
3.358(c)(3).  The Supreme Court agreed with the Court of Appeals 
for Veterans Claims that the regulation cited was contrary to the 
clear language of the statute and was therefore invalid.

Amended VA regulations pertaining to 38 C.F.R. § 3.358 were 
issued to conform with the United States Supreme Court decision 
in Brown v. Gardner.  The changes essentially deleted the 
requirement that VA be at fault or that an accident occur in 
order for compensation benefits to be payable under 38 U.S.C.A. § 
1151.  

While new legislation has since been enacted to restore the law 
as VA interpreted it prior to Gardner, the legislation specifies 
that the amendments apply to claims filed after October 1, 1997.  
As such, the Board shall apply the law in effect prior to October 
1, 1997, in evaluating this veteran's claim.  In other words, the 
veteran does not need to show fault or negligence on the part of 
VA to prevail. 

According to 38 U.S.C.A. § 1151, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability to the individual by reason of VA hospital, medical, 
or surgical treatment, disability compensation shall be awarded 
in the same manner as if such disability or aggravation were 
service-connected.  Applicable regulations provide that, in 
determining whether additional disability resulted from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of VA hospitalization, medical or surgical 
treatment, it will be necessary to show that additional 
disability is actually the result of such disease or injury or 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c).

The medical evidence of record shows the veteran received 
treatment at the Wichita VAMC in November 1995 that included 
being sprayed with liquid nitrogen.  While there are accounts as 
to whether he was actually sprayed in the eyes, the competent 
evidence is unanimous in concluding that there is no indication 
that the veteran currently has any additional disability as a 
result of this treatment.  It bears emphasis that all of the 
medical records, including the statements from the veteran's own 
private optometrist, are to the effect that the appellant does 
not have any additional disability resulting from his VA 
treatment in November 1995 however administered.  Although the 
veteran vigorously claims he developed various eye and skin 
problems as a result of the treatment performed by VA, he has 
submitted absolutely no competent evidence to support his 
contentions.  The only evidence he offers is his own testimony, 
his wife's testimony, and various written statements to the 
effect that he developed vision problems and disfigurement of the 
arms, face and head.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the capability 
of a witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
 
A well-grounded claim requires more than a mere assertion; the 
claimant must submit supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  Therefore, since he has submitted no 
medical opinion or other competent evidence to show any that he 
currently has any additional disability resulting from the 
treatment he received from VA, the Board finds that he has not 
met the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for disability compensation benefits pursuant to 
38 U.S.C.A. § 1151 for vision problems and disfigurement of the 
arms, face and head is well grounded.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.  Thus, as his claim is not well grounded, his 
appeal is denied.  See Boeck v. Brown, 6 Vet. App. 14 (1993).

As the foregoing explains the need for competent evidence of a 
current disability that is linked to the treatment provided by VA 
the Board views its discussion in this decision as sufficient to 
inform the appellant of the elements necessary to complete his 
application for a claim of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).



ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for 
vision problems and disfigurement of the arms, face and head is 
denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

